
	

113 HRES 619 IH: Recognizing that cardiovascular disease continues to be an overwhelming threat to women’s health and the importance of providing basic, preventive heart screenings to women wherever they seek primary care.
U.S. House of Representatives
2014-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 619
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2014
			Mrs. Capito (for herself, Ms. Edwards, Mrs. Beatty, Ms. Fudge, Ms. Herrera Beutler, Ms. Matsui, and Mrs. Noem) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Recognizing that cardiovascular disease continues to be an overwhelming threat to women’s health
			 and the importance of providing basic, preventive heart screenings to
			 women wherever they seek primary care.
	
	
		Whereas heart disease remains the leading cause of death for women in the United States, causing 1
			 in 4 female deaths and more deaths than all forms of cancer combined;
		Whereas since 1984, the number of deaths from heart disease for women has exceeded those for men;
		Whereas the rate of cardiovascular death is increasing by 1 percent each year among women ages 35
			 to 44;
		Whereas heart disease claims the life of nearly 422,000 women each year;
		Whereas almost half of all African-American women have some form of cardiovascular disease and are
			 more likely to die from heart disease than White women;
		Whereas heart disease and stroke account for $312.6 billion in health care expenditures and lost
			 productivity annually;
		Whereas only 54 percent of women recognize that their number one killer is heart disease and almost
			 two-thirds of women who unexpectedly die of heart disease have no previous
			 symptoms of disease;
		Whereas many women, especially younger women, may not be aware of their risk for heart disease
			 because they have never gotten a basic, preventive heart screening and
			 have no symptoms;
		Whereas studies show that nearly 1 in 5 women rely solely on their OB/GYN for primary care, yet
			 only 35 percent of women recall having even discussed heart disease with
			 their OB/GYN;
		Whereas identifying cardiovascular disease risk factors early, such as high blood pressure,
			 smoking, excessive weight and obesity, high cholesterol, and diabetes,
			 allows for more effective intervention and treatment, and can dramatically
			 lower a woman’s overall risk of heart disease and heart attack;
		Whereas the burden of women’s heart disease can be reduced in the United States by ensuring that
			 wherever women seek care they get a basic, preventive heart disease
			 screening;
		Whereas experts recommend and encourage that a basic, preventive heart screening be a routine part
			 of a woman's visit to a primary care practitioner; and
		Whereas once women understand their risk, they also need follow-up information, support, and
			 incentives to maintain cardiovascular health and make the most informed
			 decisions: Now, therefore, be it
	
		That the House of Representatives—
			(1)recognizes that despite improved education and awareness, heart disease remains the number one
			 killer of women in the United States and this result is untenable;
			(2)recognizes the importance of early basic, preventive cardiovascular screening for women, wherever
			 they seek primary care, so that all women can know their risks and what
			 can be done to reduce them;
			(3)recognizes that basic, preventive heart disease screenings should be a routine part of women’s
			 health care; and
			(4)commits to improving the heart health of all women, tearing down the barriers that prevent women
			 from getting screened for heart disease, ensuring women are provided with
			 personalized lifestyle modification recommendations and support, and
			 ensuring all women have a healthy heart.
			
